Alamo Aircraft Supply, Inc.,
                                                                      Alamo Aircrafts




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 27, 2014

                                    No. 04-14-00057-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                              v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-08223
                           Honorable Larry Noll, Judge Presiding

                                       ORDER
       On August 13, 2014, this court issued its opinion and judgment. On August 25, 2014,
Appellees filed an unopposed motion for extension of time to file a motion for rehearing and a
motion for en banc reconsideration until September 11, 2014. See TEX. R. APP. P. 49.1, 49.7,
49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motions are due to be
filed with this court by September 11, 2014.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court